UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE DEF 14C INFORMATION REQUIRED IN INFORMATION STATEMENT (RULE 14C-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: []Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X ]Definitive Information Statement Medican Enterprises, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-53408 87-0474017 (Commission File Number) (IRS Employer Identification No.) 5955 Edmond Street, Suite 102 Las Vegas, NV 89118 ( Address of principal executive offices and zip code) (800) 416-8802 (Registrant's telephone number including area code) Payment of Filing Fee (check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Medican Enterprises, Inc. 5955 Edmond Street, Suite 102 Las Vegas, NV 89118 Dear Shareholders: The purpose of this Information Statement is to inform the holders of record as of the close of business on March 6, 2014, of shares of the common stock with voting power of Medican Enterprises, Inc., a Nevada corporation (the “Company”), that our Board of Directors and shareholders holding 17,208,920 shares of the Company’s common stock which represent approximately 51.19% of our voting power, by written consent in lieu of a meeting of shareholders, have approved the following action: (i)To increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share; These actions were approved on March 6, 2014 by our Board of Directors and one shareholder of 17,208,920 shares of common stock representing approximately 51.19% of the total 33,616,040 issued and outstanding shares of voting stock of the Company (the “Majority Shareholder”).We anticipate an effective date as soon as possible but not less than 20 days from the date this Information Statement is first mailed to our shareholders.Our Majority Shareholder approved this action by written consent in lieu of a special meeting in accordance with the relevant section of the Nevada Revised Statutes. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The accompanying Information Statement is furnished only to inform our shareholders of the actions described above before they take place in accordance with Section 78.390 of the Nevada Revised Statutes and Rule 14c-2 of the Securities Exchange Act of 1934.This Information Statement is first mailed to you on or about March 24, 2014. Please feel free to call us at (800) 416-8802 should you have any questions on the enclosed Information Statement. Medican Enterprises, Inc. /s/ Kenneth Williams Kenneth Williams Chief Executive Officer & Director Medican Enterprises, Inc. 5955 Edmond Street, Suite 102 Las Vegas, NV 89118 Telephone: (800) 416-8802 INFORMATION STATEMENT REGARDING ACTION TO BE TAKEN BY WRITTEN CONSENT OF THE MAJORITY SHAREHOLDER IN LIEU OF A SPECIAL MEETING WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. GENERAL This Information Statement has been filed with the Securities and Exchange Commission and is being furnished to the shareholders of Medican Enterprises, Inc. (the “Shareholders”), pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) to notify such Shareholder that on or about March 6, 2014, the Company received written consents in lieu of a meeting of Shareholders from one shareholder of 17,208,920 shares of common stock representing approximately 51.19% of the total 33,616,040 issued and outstanding shares of voting stock of the Company (the “Majority Shareholder”)to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share. On March 6, 2014, the Board approved the above action, subject to approval by a majority of the Shareholders. The above actions will become effective as soon as possible but not less than 20 days after the date this Information Statement is first mailed to our Shareholders (the “Effective Date”) in accordance with the written consent of the holder of a majority of our issued and outstanding voting securities. The Board of Directors has fixed March 6, 2014, as the record date (the “Record Date”) for determining those of our Shareholders entitled to receive this information statement. This Information Statement is first being mailed on or about March 24, 2014, to our Shareholders and is being delivered to inform you of the corporate action described herein in accordance with Section 78.390 of the Nevada Revised Statutes and Rule 14c-2 of the Securities Exchange Act of 1934.We are not aware of any substantial interest, direct or indirect, by security holders or otherwise, that is in opposition to matters of action taken.In addition, pursuant to the laws of Nevada, the actions taken by majority written consent in lieu of a special shareholder meeting do not create appraisal or dissenters’ rights. The entire cost of furnishing this Information Statement will be borne by us.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our voting securities held of record by them and we will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. OUR PRINCIPAL SHAREHOLDERS On March 6, 2013, there were 33,616,040 shares of our common stock outstanding.Our common stock is our only class of voting securities.Each share of common stock has one vote per share on all matters submitted to a vote of our Shareholders.The following table sets forth, as of that date, information known to us relating to the beneficial ownership of these shares by: each person who is the beneficial owner of more than 5% of the outstanding shares of voting securities; each director; each executive officer; and all executive officers and directors as a group. We believe that all persons named in the table have sole voting and investment power with respect to all shares beneficially owned by them.Under securities laws, a person is considered to be the beneficial owner of securities he owns and that can be acquired by him within 60 days from March 6, 2014, upon the exercise of options, warrants, convertible securities or other understandings.We determine a beneficial owner's percentage ownership by assuming that options, warrants or convertible securities that are held by him, but not those held by any other person and which are exercisable within 60 days of March 6, 2014, have been exercised or converted. Amount of Beneficial Ownership Common Stock Name # of Shares % of Class Kenneth Williams, Chief Executive Officer and Director 51.19% Wayne Hansen, Chief Financial Officer Michael Thompson, Director 0 0% .08% Gary Johnson, Director .29% All Officers and Directors as a group 51.56% Nevada Law Pursuant to the Nevada Revised Statutes, the Amendment to the Articles of Incorporation to increase the authorized shares of the Company is required to be approved by a majority of our shareholders. This approval could be obtained either by the written consent of the holders of a majority of our issued and outstanding voting securities, or it could be considered by our shareholders at a special shareholders’ meeting convened for the specific purpose of approving the increase in the authorized shares.The Company’s voting securities consist of common stock. Each share of common stock is entitled to one vote per share on any matter requiring shareholder vote. In order to eliminate the costs and management time involved in holding a special meeting, our Board of Directors voted to utilize the written consent of the majority shareholders. The elimination of the need for a meeting of shareholders to approve this action is made possible by Section 78.320 of the Nevada Revised Statutes, as may be amended, which provides that the written consent of the holders of a majority of the outstanding shares of voting capital stock, having no less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present. Dissenters’ Rights Under Nevada law, shareholders of our common stock are not entitled to dissenter's rights of appraisal with respect to our proposed amendments to our Articles of Incorporation in connection with the increase in the authorized shares. Amendment to Increase Authorized Shares Our Board and a majority of the holders of our common stock have approved an amendment to our Articles of Incorporation to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share. The purpose and effect of increasing the Company’s authorized shares is to augment liquidity, enhance corporate flexibility, and advance the Company’s ability to finance and develop the operations of our business.Increasing the Company’s authorized shares of common stock will provide the Company with greater flexibility and allow the issuance of additional shares of common stock in most cases without the expense or delay of seeking further approval from the Shareholders. The increase in our authorized shares of common stock may have the effect of preventing or delaying the acquisition by third parties of a controlling interest in the Company, even though the Majority Stockholders own approximately 51.19% of our currently outstanding voting securities. Our ability to issue a vastly increased number of voting securities may lead to an increase in the number of votes required in order to approve a future change in control and may make it substantially more difficult for third parties to gain control of us through a tender offer, proxy contest, merger or other transaction. The ability to prevent a change in control may deprive our stockholders of any benefits that may result from such a change in control, including the potential realization of a premium over the market price for our common stock that such a transaction may cause. Furthermore, the issuance of a large block of additional shares to parties who may be deemed “friendly” to our Board of Directors may make it more difficult to remove incumbent directors from office, even if such removal would benefit our common stockholders. Despite these potential anti-takeover effects, however, the Board of Directors believed that the financial flexibility afforded by any increase in our authorized common stock outweighed any potential disadvantages. Our management and our Board of Directors have no present intention to use the increased number of authorized common shares for any anti-takeover purpose. Our issuance of any additional shares of our common stock in the future may dilute both the equity interests and the earnings per share of our existing common stockholders. Such dilution may be substantial, depending on the number of shares issued. Any newly authorized shares of common stock will have voting and other rights identical to those of the currently authorized shares of common stock. A copy of the proposed form of Certificate of Amendment of the Articles of Incorporation is attached to this Information Statement as Exhibit A. WHERE YOU CAN OBTAIN ADDITIONAL INFORMATION We file annual and special reports and other information with the SEC. Certain of our SEC filings are available over the Internet at the SEC's web site at http://www.sec.gov. You may also read and copy any document we file with the SEC at its public reference facilities: Public Reference Room Office treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549. Callers in the United States can also call 1-202-551-8090 for further information on the operations of the public reference facilities. EXHIBIT A ARTICLES OF AMENDMENT OF THE ARTICLES OF INCORPORATION OF MEDICAN ENTERPRISES, INC. (Under Section 78.390 of the Nevada Revised Statutes) The undersigned, being the Chief Executive Officer of Medican Enterprises, Inc., a corporation organized and existing under and by virtue of the laws of Nevada (the “Company”), does hereby certify that the following resolutions were duly adopted by the Board of Directors of the Company as required by Section 78.390 of the Nevada Revised Statutes: WHEREAS , as provided in the Company’s Articles of Incorporation, the Company has authorized 50,000,000 shares of common stock, par value $0.001 per share. NOW, THEREFORE , BE IT RESOLVED , that the Board of Directors approves and hereby amends the Corporation’s Articles of Incorporation to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share; and be it further RESOLVED, that Article I of the Company’s Articles of Incorporation be and hereby is replaced, in its entirety, by the following: The Company’s authorized shares of common stock are 100,000,000 shares of common stock, par value $0.001 per share. Effective Date These Articles of Amendment shall become effective upon filing with the Nevada Secretary of State. IN WITNESS WHEREOF, the undersigned, being the President and a Director of the Company, has executed these Articles of Amendment as of March 6, 2014. Medican Enterprises, Inc. /s/ Kenneth Williams Kenneth Williams Chief Executive Officer & Director EXHIBIT B UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF MEDICAN ENTERPRISES, INC. The undersigned, being all of the members of the board of directors (the “Board”) of Medican Enterprises, Inc. a Nevada corporation (the “Company”), hereby consent, pursuant to the laws of the State of Nevada, to the adoption of the following resolutions taking or authorizing the actions specified therein without a meeting: RESOLVED, that the Board of Directors be and hereby amends the Company’s Articles of Incorporation to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share; and be it further RESOLVED, that the Company submit to the holders of its voting stock for approval, the Certificate of Amendment authorizing the increase in the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share. General Authorization and Ratification RESOLVED, that as used in these resolutions, the term “the proper officers” of the Company shall mean the Chief Executive Officer, the President and the Chief Financial Officer of the Company, and each of them, and with respect to matters involving only certification, attestation or countersignatures, any Secretary or Assistant Secretary of the Company; and that the proper officers of the Company be, and each of them acting alone hereby is, authorized and empowered, acting in the name and on behalf of the Company, to take such action and to execute and deliver all agreements, documents, and instruments referred to expressly or generally in the preceding resolutions, and any amendments, supplements, or modifications to any of such agreements, documents, and instruments; such actions, agreements, documents, instruments, amendments, supplements, and modifications shall be in such form and substance as the proper officer executing the same may, in his or her sole discretion, deem to be in the best interest of the Company in connection with or arising out of the transactions contemplated by the foregoing resolutions; and be it further RESOLVED, that the proper officers of the Company be, and each of them hereby is, empowered to approve or authorize, as the case may be, such further action and the preparation, execution, and delivery of all such further instruments and documents in the name and on behalf of the Company, and to pay all such expenses and taxes, as in their judgment shall be necessary, proper, or advisable in order to carry out the intent and accomplish the purposes of the foregoing resolutions; and be it further RESOLVED, that any and all actions heretofore taken by the directors or officers of the Company on behalf of the Company in furtherance of the actions authorized or contemplated by the foregoing resolutions be, and they hereby are, ratified, approved, and confirmed in all respects, including, without limitation, the execution and delivery of any documents and instruments, including amendments, supplements, or modifications thereto as have been necessary or appropriate in order to effectuate the actions contemplated by the foregoing resolutions. This Consent may be executed in one or more counterparts, including with signatures on separate copies, all of which shall constitute the same instrument. IN WITNESS WHEREOF, the undersigned has executed this consent as of the 6th day of March, 2014. MEDICAN ENTERPRISES, INC. /s/ Kenneth Williams Kenneth Williams, Chief Executive Officer & Director /s/Michael Thompson Michael Thompson, Director /s/ Gary Johnson Gary Johnson, Director EXHIBIT C WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE VOTING STOCK OF MEDICAN ENTERPRISES, INC. The undersigned, constituting the holder of a majority of the shares of Common Stock (the “ Shareholder ”) of Medican Enterprises, Inc., a Nevada corporation (the “ Company ”), does hereby adopt by this written consent, the following resolution with the same force and effect as if they had been adopted at a duly convened meeting: WHEREAS, the Board of Directors of the Company, having considered the action to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share, and deems such action advisable and in the best interest of the Company and its Shareholders. NOW, THEREFORE, BE IT RESOLVED, that the Articles of Incorporation of the Company be and hereby are amended to increase the Company’s authorized shares of common stock from 50,000,000 shares of common stock, par value $0.001 per share, to 100,000,000 shares of common stock, par value $0.001 per share; and be it further RESOLVED, that the Certificate of Amendment to the Articles of Incorporation substantially in form attached hereto as Exhibit A authorizing the increase in the Company’s authorized shares be and hereby is in all respects approved. IN WITNESS WHEREOF, the undersigned has executed this Action by Written Consent as of the 6 day of March, 2014. /s/ Kenneth Williams Kenneth Williams, Chief Executive Officer & Director No. of Shares of Common Stock:
